The judgment of the Supreme Court was entered, November 28th 1878,
Per Curiam.
The verdict of the jury establishes the fact that the surface of the plaintiff’s land was injured by the negligence of the defendants’ intestate in mining the coal underneath, and that the grass and vegetation have been injured by the deleterious gases thrown off from the coke-ovens of the defendants’. It does not appear from the evidence that the plaintiff stood in any relation of contract or of privity to justify these injuries. The mere fact that one man sells land to another cannot of itself justify any use the vendee afterwards chooses to apply his land to. He stands to his vendor without a contract, or some relation of privity, just as he does to others, and the maxim applies sic utere tuo, ut alienum non Icedas. Judgment affirmed.